Citation Nr: 0832097	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1984 until 
April 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran has 
degenerative joint disease of the right knee which was 
incurred in service.

2.  The medical evidence of record shows that the veteran has 
degenerative joint disease of the left knee which is presumed 
to have been incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for degenerative joint disease of the right knee have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for degenerative joint disease of the left knee have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has a current 
bilateral knee disability as a result of military duties 
which required him to be on his feet for extended periods of 
time during service.  See August 2008 Appellant's Brief.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service treatment records show that in June 2001 the veteran 
reported knee pain and cracking, with the left knee being 
worse than the right.  He was diagnosed with bilateral knee 
pain.  A July 2001 treatment record noted X-ray evidence of 
mild degenerative changes of the right knee.  The left knee 
x-ray was normal.  A January 2004 examination found normal 
lower extremities, but in the medical history section of the 
examination, the veteran noted knee swelling and pain.

A Navy retirement and VA examination was provided in January 
2004.  The veteran reported bilateral knee pain starting in 
2001, but no trauma.  He was asymptomatic at the time of the 
examination.  The examiner found his knees to have negative 
deformity/swelling; full range of motion without 
pain/restriction/crepitus; a negative McMurray's sign; 
negative Drawer's sign; and a normal gait.  X-rays were not 
taken at that time.  He was diagnosed with a history of 
bilateral knee pain - normal examination.  

VA outpatient treatment records indicated that the veteran 
complained of knee pain.  A VA left knee x-ray was performed 
in March 2005 pursuant to the veteran's complaints of left 
knee pain.  Subsequent X-ray reports noted mild narrowing of 
the median knee compartment.  The assessment was knee pain 
due to degenerative joint disease on X-rays.  In his December 
2007 statement he also reported that his knees would get 
swollen and caused him pain.  

With regard to the right knee, the medical evidence shows 
that a chronic disease, degenerative joint disease or 
arthritis, was diagnosed in service by X-ray.  Accordingly, 
service connection is granted for degenerative joint disease 
of the right knee.  38 C.F.R. § 3.303(a).  

With regard to the left knee, degenerative joint disease or 
arthritis was diagnosed by X-ray in March 2005, within a year 
of his discharge from service.  Accordingly, degenerative 
joint disease of the left knee is presumed to have been 
incurred in service.  38 C.F.R. § 3.309.  For these reasons, 
the veteran's claims for service connection for left and 
right knee disorders are granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  




ORDER

Service connection for degenerative joint disease of the 
right knee is granted.

Service connection for degenerative joint disease of the left 
knee is granted.


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


